ACCEPTED
                                                                                                     06-15-00007-CV
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                6/18/2015 1:24:14 PM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK



                                      No. 06-15-00007-CV
                                                                               FILED IN
                               In the Sixth Court of Appeals   6th COURT OF APPEALS
                                     Texarkana, Texas            TEXARKANA, TEXAS
                        ______________________________________ 6/18/2015 1:24:14 PM
                                                                   DEBBIE AUTREY
                     HYDROGEO, LLC AND FIRST BANK & TRUST EAST TEXAS
                                         Appellants                    Clerk
                                          AND
                           DEBERRY 3 OPERATING COMPANY, LLC,
                                            Appellant

                                                v.

     QUITMAN INDEPENDENT SCHOOL DISTRICT, WOOD COUNTY, UPPER SABINE WASTE
         DISPOSAL DISTRICT, AND WOOD COUNTY CENTRAL HOSPITAL DISTRICT,
                                    Appellees
                    _______________________________________

                        On Appeal from the 402nd Judicial District Court
                                    Wood County, Texas



                        MOTION TO EXTEND TIME FOR FILING
                              BRIEF OF APPELLANT

       TO THE HONORABLE COURT OF APPEALS:

       Hydrogeo, LLC and First Bank & Trust East Texas, Appellants in the above styled and

numbered cause, hereby move the Court pursuant to Rule 38.6(d), Texas Rules of Appellate

Procedure, for an extension of time to file their brief. As grounds for such extension, the

Appellants would show the Court the following:

                                                 I.

       This is Appellants’ first request for an extension of time in which to file their brief.

Appellees’ brief is due to be filed on June 18, 2015.
                                                  II.

          Due to other previously scheduled matters, the undersigned counsel for Appellants, despite

best efforts to do so, has been unable to complete research and briefing necessary to finalize the

brief in this case by the due date. Those matters have included:

          1. Being out of town the entire week between June 8th and June 14th.

          2. Reviewing voluminous title documents regarding a complex oil and gas matter for a
             client in Rusk County, Texas.

          3. Extensive Motion practice, including drafting Motion for Entry of Judgment in Cause
             No. 2013-457; Bagley Minerals, L.P. v. Brammer Petroleum, Inc.; In the 123rd District
             Court of Panola County, Texas.

                                                 III.

          Therefore, Appellants request a fourteen day extension until Thursday, July 2, 2015 in

which to file their brief. The requested extension should not in the ordinary course of procedure

in this Court delay oral argument and submission and is not requested for delay but that justice be

served.

          WHEREFORE, PREMISES CONSIDERED, Appellants Hydrogeo, LLC and First Bank

& Trust East Texas, pray that the time for filing their appellate brief be extended to Thursday, July

2, 2015.

                                                        Respectfully Submitted,

                                                        /s/ J. Don Westbrook
                                                        J. DON WESTBROOK
                                                        Texas Bar No. 21215500
                                                        COGHLAN CROWSON, LLP
                                                        1127 Judson Road, Suite 211
                                                        Longview, Texas 75601
                                                        (903) 758-5543
                                                        (903) 753-6989 (fax)
                                                        dwestbrook@ccfww.com
                                                        Attorneys for Hydrogeo, LLC and
                                                        First Bank & Trust East Texas
                                   Certificate of Conference


        I have contacted Edward J. (Nick) Nicholas and Jim Lambeth, Attorneys for Appellees,
Wood County, Upper Sabine Waste Disposal District and Wood County Central Hospital District,
David Hudson, Attorney for Appellee Quitman ISD, and Michael Dunn, Attorney for Appellant,
DeBerry 3 Operating Company, LLC regarding the relief sought by this motion and they have no
objection to the motion.



                                                   /s/ J. Don Westbrook
                                                   J. Don Westbrook



                                     Certificate of Service

        I hereby certify that a true and correct copy of the foregoing Motion to Extend Time for
Filing Brief of Appellants has been forwarded to:

Appellant                                          Counsel for DeBerry 3 Operating
DeBerry 3 Operating Company, LLC                   Company, LLC:

                                                   Michael L. Dunn
                                                   Smead, Anderson & Dunn
                                                   2110 Horseshoe Lane
                                                   Longview, Texas 75606

Appellee                                           Counsel for Wood County, Upper
Wood County, Upper Sabine                          Sabine Waste Disposal District and
Waste Disposal District and Wood                   Wood County Central Hospital
County Central Hospital District                   District

                                                   Edward J. (Nick) Nicholas
                                                   Linebarger Goggan Blair &
                                                   Sampson, LLP
                                                   4828 Loop Central Drive, Suite 600
                                                   Houston, Texas 77081

                                                   Jim L. Lambeth
                                                   Alison Wylie
                                                   Linebarger Goggan Blair & Sampson, LLP
                                                   1517 W. Front St. Suite 202
                                                   Tyler, Texas 75702
Appellee                              Counsel for Quitman Independent
Quitman Independent School District   School District

                                      David Hudson
                                      Perdue, Brandon, Fielder, Collins & Mott,
                                      LLP
                                      PO Box 2007
                                      Tyler, Texas 75710




                                      /s/ J. Don Westbrook
                                      J. Don Westbrook